DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Para. 0029: “Data objects” is not clear.  It appears that the data objects are not physical objects, but the exact definition is not clear.  What is the distinction between the data objects and the goods on an order?  The description in this paragraph is not clear.
Para. 0044: What does classifying the data objects included in the orders of the same wave according to different first operation regions where the corresponding goods are located?  This is mentioned in several places in the specification and in the claims.  These features are not clear.   
  Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Relative to claim 2, Applicant should insert a “,” after “identifier” in lines 4 and 7.  Applicant should review the other claims to ensure appropriate punctuation such as “,” is included.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Regarding claim 1, several steps are unclear and appear to be missing.  Are the operation regions apart of the conveyance subsystem or the offline store?  Does the system contemplate more than one wave or just one wave of orders?  It appears that the system contemplates more than one wave of orders.  In line 9, the phrase, “a first operation task generation subsystem configured to classify data objects in the orders in a wave according to different first operation regions” is unclear.  How are the objects being classified? Does Applicant mean that the objects in the orders are assigned to distinct first operation regions based on the locations of the goods in each first operation region required to fulfill the orders, wherein first operation tasks are performed in first 
Does Applicant mean: 
“A data object information processing system, comprising:
a suspension chain conveyance subsystem deployed in an offline store, the offline store comprising a plurality of first operation regions and a plurality of second operation regions; wherein the suspension chain conveyance subsystem comprises a control component and a conveying track, and the conveying track is configured to connect the first operation regions, and the second operation regions; wherein first operation tasks are performed in each of the first operation regions, and second operation tasks are performed in each of the second operation regions, and each the plurality of first operation regions comprise goods to fulfill orders;
an order processing subsystem configured to merge a plurality of orders into one or more waves, each wave is defined by a plurality of orders meeting a condition according to a preset rule; 
an operation task generation subsystem, wherein for each wave, the operation task generation subsystem is configured to classify data objects of orders that have been merged together into the wave to first operation regions, the first operation regions comprising locations where the corresponding goods for the orders in the wave are located; the first operation task generation subsystem being further configured to 
a first operation execution subsystem that is configured to allocate the first operation tasks generated by the operation task generation subsystem; wherein, for each wave, after receiving a message indicating that the current first operation task is completed, and that a first operation container is suspended from a suspension chain, the first operation execution subsystem is further configured to notify the suspension chain conveyance subsystem of a task identifier of the current first operation task, and a wave identifier of the wave to which the current first operation task belongs, the first operation container contains goods corresponding to the current first operation task; and
wherein, for each wave, the control component is configured to assign the corresponding second operation region according to the wave identifier after receiving a notification message from the first operation execution subsystem, the control component being further configured to send, according to the assignment result, a conveyance instruction to the conveying track to convey the first operation container to the corresponding second operation region.”?

Relative to claim 3, does Applicant mean: “The data object information processing system of claim 1, wherein an outer surface of the first operation container is provided with a graphic code identifier; 

the control component of the suspension chain conveyance subsystem is configured to store the mapping between: the wave identifier, the task identifier of the first operation task, the container identifier, and a second operation region identifier after assigning the second operation region according to the wave identifier.”?

Relative to claim 4, lines 10-13 are unclear since claim 1, already recites the control component assigning the corresponding second region.  Does Applicant mean: 
“The data object information processing system of claim 3, wherein the conveying track comprises: a trunk, a plurality of first branches, and a plurality of second branches; wherein one end of each first branch is located in one of the first operation regions, and the other end of each first branch is connected to the trunk; and one end of each second branch is located in one of the second operation regions, and the other end of each second branch is connected to the trunk; 
the suspension chain conveyance subsystem further comprising: a code scanning device located at a junction of the trunk and each second branch, the suspension chain conveyance system being configured to scan the graphic code identifier on the outer surface of the first operation container entering a scanning range, and to identify and provide the container identifier to the control component; and


Relative to claim 10, what does “wave information pending to be operated” mean?  Does Applicant mean: 
“A data object information processing method for an offline store comprising a plurality of first operation regions and a plurality of second operation regions, the data object information processing method comprising:
receiving a plurality of orders, wherein groups of orders meeting a preset condition are merged into waves;  
receiving, by a first operation task generation subsystem, wave information that is pending to be operated; 
classifying data objects in the orders for each wave according to different first operation regions where corresponding goods are located;
generating a plurality of first operation tasks according to the classification result, and allocating the first operation tasks to a corresponding first operation execution subsystem;
notifying, by the first operation execution subsystem, a suspension chain conveyance subsystem of a task identifier of a current first operation task, and a wave identifier of the wave to which the current first operation task belongs; the first operation execution subsystem notifying the suspension chain conveyance system after receiving 
for each wave, conveying, by the suspension chain conveyance subsystem, the first operation containers corresponding to the first operation task of the wave to the same second operation region; the suspension chain conveyance subsystem being deployed in the offline store, and comprises: a control component and a conveying track configured to connect the first operation regions, and the second operation regions.”?

Relative to claims 5-9, 11-23, Applicant should review each claim, and make similar amendments to clarify the claims as appropriate.
Appropriate clarification to the claims is required. 

Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Indication Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claims 1, 10, 11, 16-19, and 21 (as understood by the Examiner), the prior art does not disclose: 
A data object information processing system, method, and apparatus, comprising:

an order processing subsystem configured to merge a plurality of orders meeting a condition into a wave according to a preset rule;
a first operation task generation subsystem for classifying data objects of the orders in the waves according to different first operation regions, the different first operation regions are where corresponding goods are located; and the first operation task generation system generating a plurality of first operation tasks according to a classification result, the first operation tasks of the wave correspond to the same second operation region; and
a first operation execution subsystem for allocating the first operation tasks to the corresponding first operation execution subsystem, and the first operation execution subsystem notifies the suspension chain conveyance subsystem of a task identifier of a current first operation task, and a wave identifier of the wave to which the current first operation task belongs, after receiving a message indicating that the current first operation task is completed and a first operation container is suspended from a suspension chain; and 
the control component assigns the corresponding second operation region according to the wave identifier after receiving a notification message from the first operation execution subsystem; and the control component sends, according to an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655